t c no united_states tax_court fmr corp and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p provides investment management services to regulated_investment_companies ric's which are commonly referred to as mutual funds during the years in issue p incurred costs for developing and launching new ric's the expenditures incurred in launching new ric's were intended to and did provide significant future_benefits to p held the expenditures are not currently deductible under sec_162 i r c and must be capitalized under sec_263 i r c held further p failed to establish a limited life for the future_benefits obtained from the costs of launching ric's p may not amortize such costs under sec_167 i r c leslie j schneider patrick j smith frederic g corneel and kenneth j seaman for petitioner steven r winningham martin l shindler marvis a knospe and tyrone j montague for respondent ruwe judge respondent determined deficiencies in petitioner's federal income taxes as follows year deficiency 1dollar_figure big_number big_number 1respondent was granted leave to amend the answer asserting that petitioner is liable for an increased deficiency for in the amount of dollar_figure thus the total deficiency determined by respondent for is dollar_figure the issues for decision are whether the costs petitioner incurred in starting new regulated_investment_companies during the years in issue are deductible as ordinary and necessary business_expenses under section or must be capitalized and if the costs are capital expenditures whether petitioner is entitled to deduct an amortized portion of such costs under sec_167 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner's forms u s_corporation income_tax return for the years in issue were filed with respondent's service_center in andover massachusetts at the time it filed the petition in this case petitioner's principal_place_of_business was located in boston massachusetts general background fmr corp is the parent holding_company of an affiliated_group_of_corporations hereinafter we shall refer to fmr corp as petitioner petitioner provides investment management services through its operating subsidiary fidelity management research co fmr co to regulated_investment_companies or ric's which are commonly known to the investing public as mutual funds under a contract with each ric as of date petitioner provided such services to ric's petitioner began in as the investment adviser to a single ric the fidelity fund which invested in stocks for most of the following three decades petitioner created and rendered services to additional ric's which also invested only in stocks in the 1970's petitioner began to create ric's that invested in bonds fixed income funds and in short-term corporate and governmental obligations money market funds these ric's began to attract the investing public particularly when coupled with a novel feature such as the checkwriting feature of petitioner's money market fund by petitioner managed dollar_figure billion of assets for different ric's at the beginning of the first year in issue petitioner managed dollar_figure billion in assets for ric's and by the end of the last year in issue petitioner managed dollar_figure billion for ric's petitioner is the sole underwriter and distributor of the shares in the ric's that it manages in the fidelity family petitioner divides its distribution functions between fidelity distributors corp fdc and fidelity investments institutional services co fiis depending upon whether the shares in the ric's are sold directly to the public or to or through institutions respectively in accordance with this distribution scheme petitioner classifies the ric's that it manages as either retail funds ie those the shares of which are directly offered to the public or institutional funds ie those the shares of which are offered to or through large institutions such as financial planners banks insurance_companies or employee_plans the marketing efforts of the retail ric's are 2the group of funds managed by a particular investment adviser is known in the industry as that adviser's family of funds planned and executed by fidelity investments retail marketing co retail marketing the marketing efforts of the institutional ric's are planned and executed by fiis in addition to marketing and distribution efforts on behalf of existing ric's retail marketing and fiis are responsible for coordinating the establishment and introduction of new ric's for retail and institutional distribution respectively the majority of the funds managed by petitioner are retail funds all except two of these retail funds are open-end funds which means that shareholders in the ric may redeem their shares upon demand at a price based upon net asset value during the years in issue many of the equity retail ric's were load funds which means that the sale of shares in the ric's was subject_to a sales charge most of the institutional and all the fixed income and money market ric's were no-load funds not subject_to a sales charge during the years in issue petitioner began to eliminate the load_charge for most of the equity ric's it managed either temporarily or permanently petitioner also expanded its exchange privilege so that a shareholder could redeem the shares in one ric to purchase shares in another ric in the fidelity family incurring little or no additional load_charge depending upon whether the load on the purchased shares was greater or less than the load on the redeemed shares 3currently most of the retail funds managed and advised by petitioner are no-load mutual funds investment disciplines of the ric's each ric offers a distinct investment discipline or objective or a distinct service feature eg required minimum investment checkwriting etc different to a greater or lesser extent from every other ric in the fidelity family although each ric is different the differences in the investment disciplines and objectives can be minor such as the difference between a new york and new jersey bond fund or major such as the difference between investing in low grade corporate securities and treasury bills the investment disciplines and features are described in the offering prospectus for each ric petitioner classifies the ric's that it manages according to three general types of financial instruments the ric invests in equity funds money market funds and fixed income funds equity funds also known to the public as stock funds are ric's that invest in corporate stocks equities the category of equity funds can be further subdivided into growth funds growth and income funds international funds asset allocation funds and sector funds typically the stated investment discipline for a ric in the equity group also permits investment in bonds and money market instruments money market funds are ric's that invest in money market instruments such as short-term corporate and governmental obligations money market funds are subclassified into taxable and municipal or tax-free ric's fixed income funds are ric's that invest in corporate government and municipal_bonds fixed income funds are also subclassified into taxable and municipal ric's petitioner's subsidiary fmr co is the investment adviser manager for all the ric's in the fidelity family regulatory background petitioner's activities in creating and managing ric's are governed by the investment_company act of the act ch tit i sec_1 through stat current version pincite u s c sec_80a-1 through 80a-64 the act regulates the creation and management of ric's which are separate investment companies under the act ric's are formed as either domestic corporations partnerships trusts or series within existing trusts the activities of fmr co are governed by the investment advisers act of the advisers act ch tit ii secs through 54_stat_847 u s c sec_80b-1 through 80b-21 which regulates the registration and activities of investment advisers petitioner's activities in offering shares in the ric's to the public are governed by the securities act of ch 48_stat_74 u s c sec_77a through 77aa which regulate the registration and issuance of securities sec_80a-8 a of the act requires any investment_company to register with the securities_and_exchange_commission sec the act permits one trust document to serve as the governing instrument for more than one ric each additional ric covered by a preexisting trust document is established as a separate series of that trust in effect the trust establishing one ric can support any number of additional separate series ric's ric's are governed by a board_of directors or trustees initially assembled by the ric sponsor who like petitioner is usually also the ric adviser and the ric distributor after the selection of the initial board_of trustees vacancies on the board_of trustees are filled by nominations from the board_of trustees subject_to shareholder approval in the case of ric's established as separate series they are automatically governed by the board_of trustees of the preexisting trust the act was passed in part to protect investors by regulating the potential conflict of interest arising from the fact that ric's are typically created and managed by the investment adviser sec_80a-10 a of the act regulates this type of potential conflict by requiring that a ric's board_of trustees consist of members no more than percent of whom can be interested persons of such registered company a ric has no employees and its board_of trustees oversees the investment adviser's activities to insure that the ric's securities investments remain consistent with its investment objective that the ric's portfolio meets an acceptable level of performance and that the expenses paid_by the ric including the investment adviser's management fee are reasonable sec_80a-15 a of the act requires that management contracts between an adviser and a ric have an initial term of years be renewable annually thereafter and be terminable at will by the ric's board_of trustees upon days' notice without penalty under sec_80a-15 c of the act the initial management_contract and all annual renewals must be approved by a majority of the independent directors trustees who must comprise no less than percent of the entire board_of trustees although a majority of the independent trustees must approve the initial management_contract and all renewals under the act a majority of the independent trustees cannot otherwise terminate a management_contract unless they represent a majority of the entire board_of trustees notwithstanding the termination provisions of the act in the experience of the mutual_fund industry it is highly unusual for a management_contract to be either terminated or not renewed by a ric's board_of trustees prior to selling shares in a new ric sec_80a-8 of the act requires that the ric be registered with the sec the sec registration includes copies of the proposed management_contract and all other material contracts executed on behalf of the ric as well as the offering prospectus which includes a statement of the investment discipline or objective of the ric no one has the right to offer shares in a new ric to the public until the ric is formed as either a domestic_corporation partnership trust or series within an existing trust the required act sec registration becomes effective the management_contract is executed and the required act registration of the investment_company becomes effective the board_of trustees all the ric's in the fidelity family are governed by a common board_of trustees which meets monthly except for august in a special boardroom in petitioner's offices neither the board_of trustees nor any of the ric's it oversees have any employees or office facilities during the years at issue the common board_of trustees had members interested and independent trustees in exercising its fiduciary responsibilities to consider and approve each separate management_contract the board_of trustees reviews the financial performance of each individual ric to assist the board_of trustees in carrying out its responsibilities fmr co compiles shareholder composition financial profitability and other data on each ric it also compiles data on comparable ric's and their performance management fees and expenses ratios all these data are presented to the board_of trustees for review fmr co also prepares oral and sometimes videotaped presentations to highlight the data under review by the board_of trustees for administrative convenience the board_of trustees considers renewal of the contracts with petitioner over a 3-month period by general investment category reviewing and renewing contracts to manage all equity funds ric's that invest in stocks in a given month all fixed income funds ric's that invest in bonds in another month and all money market funds ric's that invest in commercial paper and other obligations in another month the common board_of trustees for the ric's in the fidelity family has never exercised its right of termination or otherwise failed to renew a management_contract with petitioner between and fmr co has recommended and the board_of trustees has approved the merging or closing of ric's of the ric's which were created during the years at issue fmr co recommended and the board_of trustees approved the merging of retail ric's and the closing of institutional ric's prior to offering shares in a new ric to the public fmr co must obtain three different approvals from the board_of trustees the three board approvals involve approval to create the ric approval to register the new ric with the sec and approval of the initial management_contract when petitioner determines that a new ric concept merits consideration by the board_of trustees petitioner prepares a memorandum to the board_of trustees once petitioner receives the board_of trustees' approval petitioner files the ric's registration_statement with the sec during the years in issue sec registrations for ric's became effective days after filing during this 60-day period the sec could submit comments and questions to petitioner concerning the registration unless the sec issued a stop order the registration became effective days after filing at or before the time that the ric's sec registration would become effective petitioner by memorandum to the board_of trustees requested approval of the initial management_contract petitioner submitted this memorandum to the board_of trustees at a regularly scheduled meeting only after the board_of trustees approved the initial management_contract and the sec registration became effective could petitioner begin selling shares in the ric to the investing public petitioner's ric's during the years in issue petitioner created and entered into separate contracts to manage new ric's each new ric launched by petitioner is formed as a_trust or as a series of an already existing trust the decision to create a new trust or a new series within an existing trust turns upon practical considerations like matching fiscal years or similarity of the new investment discipline or objective to those of preexisting trusts a ric formed as a separate series of an existing trust is nevertheless treated as a separate company under the act and treated as a separate corporation under sec_851 the ric's created during the years at issue are governed by the trust instruments of different massachusetts business trusts during the years at issue petitioner created two new trusts for two of the ric's created the remaining ric's created during the years at issue were established as separate series within preexisting trusts since one trust may serve as the governing instrument for many separate ric's the trust document provides that the assets of the trust received for the issue or sale of shares of each ric and all income earnings profits and proceeds are segregated and allocated to such ric and constitute its underlying assets the underlying assets of a ric are segregated on the books of account and are charged with the liabilities of the ric and a share based upon a proportion of the ric's asset value of the trust's general_expenses sec_851 applies to tax years beginning after date 5a declaration of trust permits the trustees to create additional ric's to be governed by a given trust document the declaration of trust provides that in the event that fmr co ceases to act as investment adviser to the trust or ric the right of the trust or ric to use identifying names such as fidelity or spartan terminates in addition to executing an investment advisory and management_contract the management_contract with fmr co each ric managed by fmr co executes contracts appointing fidelity service co fsc or fidelity investments institutional operations co fiioc divisions of petitioner as agent for the transfer of shares recordkeeping and disbursements under separate contracts between the trusts not each ric within a given trust and fdc petitioner distributes and markets shares in all but three of the ric's it manages after petitioner creates a new ric and prior to actually selling shares to the public petitioner supplies the initial investment seed money for the ric to establish the beginning portfolio if the ric is being established as a new trust rather than as a series within an existing trust the sec requires petitioner to fund the ric with dollar_figure of seed money for at least years in practice petitioner through fmr co or its wholly owned subsidiary fmr capital seeds each new ric with between dollar_figure and dollar_figure million as needed to establish a diversified opening portfolio and by so doing petitioner acquires shares in and thus an ownership_interest in the new ric as sole shareholder petitioner votes to approve the initial directors in the case of a new trust and ratifies the management_contract with itself as the new ric receives money from the public petitioner begins to redeem its investment in the ric petitioner attempts to redeem the seed money in an orderly fashion to avoid disrupting the portfolio petitioner usually retains its seed money as an ownership_interest in a given ric until the interest is diluted through purchases of shares by the public to about a 10-percent stake only the ric's managed by petitioner which comprise the fidelity family may be marketed under the fidelity name although it is not uncommon for a shareholder to have shares in more than one fidelity ric each of the ric's in fidelity's family of ric's has a different and ever-changing stockholder composition ie the ownership of each ric is different from that of every other ric in the fidelity family the following table shows the number of ric's and the total amount of assets in these ric's for the years to assets under year number of ric's management in billions dollar_figure of the ric's launched during the years in issue those remaining in the same form as originally launched contained over dollar_figure billion in assets as of or approximately percent of the total assets under petitioner's management for that year management contracts the provisions of the management contracts between each of the ric's and fmr co are substantially identical except for the actual management fees and other minor differences fmr co utilizes two basic forms of management_contract spartan and non-spartan spartan ric's pay an all-inclusive management fee which fee is greater than the management fee paid_by equivalent non-spartan ric's in exchange for fmr co 's paying most of the ric's expenses including the transfer agent fees spartan ric's require shareholders to open an account with a higher minimum investment than the non-spartan ric's in accordance with the individual contracts entered into between petitioner and the ric's each ric pays a management fee to fmr co in spartan contracts the management fee is a fixed percentage of the average net assets of the ric in non-spartan contracts this fee consists of a group fee rate payable in accordance with the schedule included in the management_contract an individual ric fee rate and in the case of some equity ric's a performance fee the group fee is based upon the monthly average of the net assets of all petitioner's proprietary ric's the individual ric fee is a fixed percentage of a monthly average of net assets the performance fee is based upon a given ric's performance measured against an industry index such as the standard poors and the fee may increase or decrease depending upon whether the performance of the given ric is higher or lower than the applicable index the percentage used to calculate the management fee earned by petitioner from the ric's in issue was not the same for all ric's however all petitioner's management fees under the various contracts are dependent upon the amount of assets in each individual ric terms of contracts with petitioner's other affiliates pursuant to a distribution agreement between the ric and fdc fdc must use all reasonable efforts to secure purchasers for the ric's shares fdc initially incurs the promotional and administrative expenses associated with the offer and sale of the ric's shares pursuant to a transfer agent agreement fsc acts as transfer dividend disbursing and shareholder servicing agent for the ric fsc receives annual account fees and asset-based fees for each retail account and certain institutional accounts based on account size fsc also calculates the ric's net asset value per share and dividends and maintains the ric's accounting_records and in return fsc receives pricing and bookkeeping fees for these services based upon the ric's average net assets the following table shows petitioner's revenues for the years through from management and investment advisory fees transfer agent and fund accounting fees mutual_fund commissions and other principally brokerage commissions revenue dollar_figure year management and investment advisory transfer agent and fund accounting mutual_fund commissions other total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number adjustments at issue the adjustments at issue are petitioner's own estimates of the expenditures it incurred during the years in issue in launching new ric's those expenditures were incurred in a series of activities beginning with the development of the idea for the new ric and continuing with the development of the initial marketing plan drafting of the management_contract formation of the ric obtaining the board_of trustees' approval of the contract and registering the new ric with the sec and the various states in which the ric would be marketed this series of activities continues up to the point when each new ric has been effectively registered with the sec but before shares in the new ric are actually offered to the public these activities are collectively referred to as ric launching activities no activities incurred after the launch of a new ric such as advertising or subsequent annual sec filings are included in ric launching activities and respondent has not challenged the deductibility of the cost of such postlaunch activities petitioner estimates its total costs for ric launching activities for new ric's were dollar_figure dollar_figure and dollar_figure in and respectively during petitioner launched a ric the estimated costs of which were not included in either the notice_of_deficiency or the costs stated above the estimated cost to launch this ric was dollar_figure thereby making the total cost of ric launching dollar_figure respondent accepts petitioner's estimates for purposes of conclusively establishing the amounts in issue in the instant case opinion the principal issue for decision is whether petitioner is entitled to a sec_162 deduction for expenditures incurred in launching ric's during the years in issue sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to qualify as an allowable deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 respondent does not dispute whether the expenditures in issue were paid_or_incurred during the taxable_year or whether the expenditures were necessary in the accepted sense of 'appropriate and helpful' for 'the development of the taxpayer's business' id pincite quoting 383_us_687 however respondent does not agree that any of the expenditures in issue can be deemed either an expense or an ordinary_expense capable of deduction under sec_162 id pincite in commissioner v tellier supra pincite the supreme court stated the principal function of the term ordinary in sec_162 is to clarify the distinction often difficult between those expenses that are currently deductible and those that are in the nature of capital expenditures which if deductible at all must be amortized over the useful_life of the asset 6in this context the term expense must be distinguished from an expenditure that is capital in nature as stated in 403_us_345 a payment that serves to create a separate and distinct asset is as an inevitable consequence capital in nature and not an expense let alone an ordinary_expense on the other hand the principal function of the term ordinary has been to distinguish between expenditures that are capital in nature and those that are currently deductible expenses a capital_expenditure is not an ordinary_expense within the meaning of sec_162 and is therefore not currently deductible commissioner v lincoln sav loan association supra pincite see sec_263 a the principal effect of characterizing a payment as either an ordinary_expense or a capital_expenditure concerns the timing of the taxpayer's cost_recovery a business_expense is currently deductible while a capital_expenditure is normally amortized and depreciated over the life of the relevant asset or if no specific asset or useful_life can be ascertained is deductible upon dissolution of the enterprise 503_us_79 whether an expenditure may be deducted or must be capitalized is a question of fact the 'decisive distinctions' between current expenses and capital expenditures 'are those of degree and not of kind' id pincite quoting 290_us_111 an expenditure is capital if it creates or enhances a separate and distinct asset however the existence of a separate and distinct asset is not necessary in order to classify 7capitalization under sec_263 takes precedence over current deduction under sec_162 sec_161 provides that the deductibility of the items specified in part vi of the code sec_161 and following relating to items deductible is subject_to the exceptions set forth in part ix sec_261 and following relating to items not deductible sec_261 clarifies the point from the opposite perspective no deduction shall in any case be allowed in respect of the items specified in this part ix sec_261 through 280g see 503_us_79 an expenditure as capital in nature another consideration in making such a determination is whether the expenditure provides the taxpayer with long-term benefits id pincite respondent contends that the expenditures petitioner incurred to launch the new ric's must be treated as capital expenditures respondent argues that the costs resulted in the acquisition of separate and distinct assets for petitioner respondent also argues that the costs in issue resulted in a significant future benefit for petitioner separate and distinct assets both parties agree that if the costs of launching the ric's served to create separate and distinct assets they must be capitalized and cannot be deducted under sec_162 petitioner argues that the expenditures at issue do not produce separate and distinct assets because among other things the management contracts with the ric's are not transferable and no exclusive rights are obtained in the launching process petitioner points out that at the time a management_contract is entered into the ric is an empty shell with no shareholders and no assets and that petitioner will earn revenue from the ric only if investors make the choice to invest in the ric after the management_contract is entered into petitioner contends that a new ric and petitioner's management_contract with a newly formed ric has no market_value unless and until investors place funds in the ric respondent contends that the expenditures served to create separate and distinct mutual funds and allowed petitioner to obtain ownership in and control_over those mutual funds through the execution of separate management contracts with each respondent claims that the control or right represented by each management_contract represents a separate and distinct asset for petitioner in examining the case law on this issue we fail to find any controlling definition of the term separate and distinct asset some courts have indicated that the existence of a 8petitioner also argues that only a small portion of the costs at issue relates to the actual drafting of the management contracts the expenditures are not refundable and the expenditures were not incurred in connection with the purchase of an intangible asset 9respondent presented the expert testimony of r glenn hubbard a professor in economics and finance the main thrust of professor hubbard's testimony is directed at the issue of future benefit rather than the identification of a separate and distinct asset professor hubbard states economic analysis indicates simply that a capital_asset is one which produces income and creates value beyond the period in which its cost is incurred economically identifying a separate and distinct asset created by these expenditures is not required nevertheless professor hubbard opined that in this case mutual_fund management contracts are of course identifiable assets according to professor hubbard's economic analysis there seems to be no distinction between future benefit and the existence of an asset although we do not necessarily disagree with professor hubbard's statements as they relate to economics his determination of the existence of separate and distinct assets is arguably inconsistent with the analysis contained in certain continued separate and distinct asset depends upon whether the putative asset has an ascertainable and measurable value ie a fair_market_value that is convertible to cash see ncnb corp v united_states 684_f2d_285 4th cir briarcliff candy corp v commissioner 475_f2d_775 2d cir revg tcmemo_1972_43 on the other hand the supreme court has observed that grounding tax status on the existence of an asset would be unlikely to produce a bright-line_rule given that the notion of an 'asset' is itself flexible and amorphous indopco inc v commissioner supra pincite n where the facts clearly show that expenditures produced a separate and distinct asset we shall not hesitate to hold that such expenditures must be capitalized on that basis see pnc bancorp inc v commissioner t c ___ however based upon the evidence before us and the existing case law we believe that the inquiry in this case should focus on the duration and extent of any benefits petitioner received from its expenditures rather than the existence of a separate and distinct asset future benefit continued previous court opinions see 731_f2d_1181 5th cir ncnb corp v united_states 684_f2d_285 4th cir briarcliff candy corp v commissioner 475_f2d_775 2d cir revg tcmemo_1972_43 in indopco inc v commissioner supra pincite the supreme court rejected the argument that the creation or enhancement of a separate and distinct asset is a prerequisite to capitalization explaining that the creation of a separate and distinct asset well may be a sufficient but not a necessary condition to classification as a capital_expenditure the supreme court emphasized the importance of the realization of a significant future benefit in determining whether an expense should be capitalized stating although the mere presence of an incidental future benefit-- some future aspect --may not warrant capitalization a taxpayer's realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization see 405_us_298 expense that is of value in more than one taxable_year is a nondeductible capital_expenditure 731_f2d_1181 ca5 while the period of the benefits may not be controlling in all cases it nonetheless remains a prominent if not predominant characteristic of a capital item indeed the text of the code's capitalization provision sec_263 which refers to permanent improvements or betterments itself envisions an inquiry into the duration and extent of the benefits realized by the taxpayer indopco inc v commissioner u s pincite the supreme court went on to uphold the lower courts' rulings that capitalization was required because the expenditures in question provided the taxpayer with significant future_benefits indopco inc v commissioner supra pincite therefore an appropriate inquiry in deciding issues of capitalization is the duration and extent of any benefits that the taxpayer received from its expenditures 106_tc_445 petitioner's ric's were primarily organized as separate series within massachusetts business trustsdollar_figure a massachusetts business_trust like any corporation organized under state law has perpetual existence also the series of a_trust all have perpetual existence each ric has a separate management_contract with petitioner that must be separately approved by the trustees and the shareholders of each ric no ric managed by petitioner has ever exercised its right of termination or otherwise failed to renew a management_contract with petitioner as a general matter a mutual_fund board_of trustees will terminate or fail to renew a management_contract only in rare circumstances involving fraud or continued mismanagement as the ric's founder petitioner expects to be awarded the initial contract to manage the new fund as well as the annual renewals of that contract for as long as the ric exists here petitioner's expectation was in fact realized the contract between petitioner and the new ric generally provides fund management services in exchange for remuneration both 10two of the ric's created during the years in issue involved the creation of new massachusetts business trusts petitioner and the ric realistically expect the relationship to continue indefinitely and thus the relationship has an expected life of more than year petitioner viewed the launching of a new ric as a long-term proposition and generally anticipated that it could take several years for a new ric to become successfuldollar_figure mr roger servison executive vice president in charge of new business development and corporate policy for fidelity investments testified at trial regarding when a ric would be considered successful stating 11mr edward c johnson iii the chief_executive_officer of petitioner testified a sometimes we bring out new funds and they can--the germination period can be an incredible period of time i mean i think in terms--we started talking about magellan fund a little earlier--i think in terms of magellan fund i think we first brought it out in '63 then there were some taxes put on foreign investment so that slowed the fund up and then we went through the malaise of the early seventies i think by--by the fund had hardly grown one single bit and needless to say it cost us a lot of money we felt an obligation to the shareholders primarily who were in the fund i think we also had a faith that at some point in time that other investors would come along and then something that had not produced an interest level by the shareholders in the seventies--and the fund was available to investors in the seventies--we had a faith that sometime they--there would be an interest but it took--with that fund it really took probably years before it what you might say made any particular contribution to overhead a we had some rules of thumb typically we felt that for an equity mutual_fund to be a viable size where it would make a profit it had to be about million or more on a bond fund where we charge lower fees typically we would look for a fund to be about million and on a money market fund where there is a lot of transaction activity and higher expense typically you needed million or more for a fund to be profitable q and what happens if a fund doesn't reach that size what does fidelity do with the fund in that case a it depends first of all we tend to give funds a long time to become successful because you never know when you launch a fund when a particular investment discipline may be in favor with investors secondly as i said one of our objectives was to have a very robust comprehensive line of funds so if we felt ultimately this investment concept might work we would tend to keep it open we would--sometimes we would merge funds that were unsuccessful we--we are very reluctant to close a fund because typically there are some investors in any fund and it's expensive to close a fund and you run the risk of creating bad will with those shareholders so--and it is not all that expensive to maintain a fund once it's up and going in addition to potential future revenue from the individual contracts with each new ric the new ric's were expected to produce synergistic benefits to petitioner's entire family of funds one of the reasons for launching a new ric was to provide existing and future investors greater investment options so that these investors would continue and increase their investment in petitioner's family of funds having a larger number of investment vehicles from which to choose allows the investor to shift investment from one fund to another within the same fund family without having to pay a fee or load this process of moving an investment from one fund to another fund within the same family with no charge is called an exchange privilege in addition an investor with all his portfolio in a single family of funds receives a report of his entire portfolio on a single statement from a single adviser thus having numerous funds with different investment objectives is attractive to both existing and future investors which in turn increases the likelihood of additional assets invested in the fund family and because petitioner's fees are based in large part on the amount of assets under management ultimately more revenue for petitioner from the other ric's it manages as welldollar_figure most of the ric's launched during the years in issue still exist in their original form as of they contained more than dollar_figure billion in investments and continue to be a source of substantial management fees for petitioner petitioner expected to realize and indeed has realized significant economic and synergistic benefits from its long-term relationships with the ric's created during the years in issue the court_of_appeals for the first circuit to which this case is appealable has stated 12in their briefs the parties disagree about whether petitioner's customers are the ric's respondent's position or the investors in the ric's petitioner's position we think there is some truth in both positions however we do not find either perspective determinative of whether capitalization is required a capital_expenditure is one that secures an advantage to the taxpayer which has a life of more than one year and that the taxpayer must acquire something of permanent use or value in his business it is not necessary that the taxpayer acquire ownership in a new asset but merely that he may reasonably anticipate a gain that is more or less permanent 349_f2d_515 1st cir affg 42_tc_850 citations omitted in fall river gas appliance co v commissioner supra the taxpayer a subsidiary of a seller and distributor of natural_gas made expenditures consisting of installation costs for leased gas appliances primarily water heaters and conversion burners for furnaces appliances were leased for year initially and conversion burners were removable at the will of the customer upon 24-hour notice it was anticipated that the overall duration of the leases would result in rental income upon the appliances and greater consumption of gas which would benefit the taxpayer the court stated the taxpayer took a considered risk in the installation of a facility upon the premises of another in anticipation of an economic benefit flowing from the existence of the facility over an indeterminable length of time the totality of expenditure was made in anticipation of a continuing economic benefit over a period of years and such is indicative of a capital expense the record of gas sales and leased installations although certainly not compelling in such regard lends some strength to the conclusion that anticipation has become fact id pincite emphasis added like the taxpayer in fall river gas appliance co petitioner believed that by launching the ric's it would derive a continuing economic benefitdollar_figure the expenditures at issue bear other indicia of capital expenditures the right to market the investment concept obtained through the process of executing the contract with the individual ric14 and filing with the sec and individual states is similar to the rights obtained by the taxpayers in 63_tc_547 and surety ins co v commissioner tcmemo_1980_70 in p liedtka trucking inc v commissioner supra the taxpayer a trucking business incurred legal fees in connection with the acquisition of a certificate of public convenience and necessity issued by the interstate commerce commission icc which was required in order to use several routes between various points in new york new jersey and pennsylvania the taxpayer deducted these costs as an ordinary_expense we held that the costs incurred in 13see 570_f2d_382 1st cir expenditures made with the contemplation that they will result in the creation of a capital_asset cannot be deducted even though those expenditures were found to be regularly occurring and did not actually result in the acquisition of an asset 14on brief petitioner states the management_contract provides the petitioner with nothing more than an opportunity to try to attract investment to the fund petitioner further states the use of the mutual_fund as an intermediary mechanism between an advisor such as the petitioner and individual investors is dictated by the practicalities of the market obtaining these operating rights constituted a capital_expenditure stating the acquisition of these operating rights would enable the petitioner to use several routes between various points in new york new jersey and pennsylvania this authority constitutes an intangible right to operate between these points and a permanent betterment to the petitioner's existing business the icc in granting petitioner the permanent transfer conditioned it only on petitioner's ability to provide the public continuous and adequate service there is no indication in the record of the icc's tendency to suspend change or revoke this authority we can only assume then that the eventual final approval by the icc that transferred these rights to petitioner's name was for an indefinite period p liedtka trucking inc v commissioner supra pincite in surety ins co v commissioner supra the taxpayer incurred costs in obtaining certificates of authority to conduct its business as a surety in several states we held that such expenditures were directly related to the acquisition of the right to conduct the taxpayer's business in these states we concluded that a company initially granted certificates of authority will not be denied renewal unless the company fails to comply with the regulatory scheme as such the license is realistically not intended nor limited to a single year where petitioner complies with state law see 63_tc_547 accordingly we conclude that such expenditures may not be deducted as business_expenses but must be treated as capital expenditures id fn ref omitted the costs at issue consist of expenditures to develop the concept for each of the new ric's to develop the initial marketing plan to draft the management_contract to form the ric's to obtain the board_of trustees' approval of the contract and to register the new ric with the sec and the various states in which the ric would be marketed these expenditures secured for petitioner the right to market the particular investment concept of each ric without the approval of the board_of trustees the resulting contract with the ric and the necessary filings with the sec and the individual states petitioner could not offer shares of the investment vehicle to its investors thus by incurring the costs at issue petitioner secured a significant long-term benefit the expenditures in issue are also similar to organization costs which are generally considered capital expenditures typically expenditures incurred in connection with organizing recapitalizing or merging a business are not currently deductible see indopco inc v commissioner u s pincite- e i du pont de nemours co v united stat432_f2d_1052 3d cir 59_tc_201 in launching a new ric petitioner prepares memoranda for the board_of trustees prepares a prospectus and other applications for the sec and state approvals registers each ric and prepares the governing contract petitioner then acquires an ownership_interest in the newly formed ric by paying between dollar_figure and dollar_figure million for stock and as sole shareholder votes to approve the initial management_contract these costs are similar to organizational_expenditures of a corporation15 or partnership sec_1_248-1 income_tax regs provides the following examples of corporate organizational_expenditures legal services incident to the organization of the corporation such as drafting the corporate charter by-laws minutes or organizational meetings terms of original stock certificates and the like necessary accounting services expenses of temporary directors and of organizational meetings of directors or stockholders and fees paid to state of incorporation and to syndication expenses none of which are currently deductible sec_248 a petitioner argues that the costs associated with these activities are not organization costs with regard to petitioner because the costs do not relate to its capital structure and were incurred solely to maintain and promote its investment management business nevertheless much like the reorganization expenditures in e i du pont de nemours co v united_states supra we find that the costs incurred by petitioner here resulted in a benefit to the taxpayer which could be expected to sec_1_709-2 income_tax regs provides the following examples of partnership organizational_expenditures legal fees for services incident to the organization of the partnership such as negotiation and preparation of a partnership_agreement accounting fees for services incident to the organization of the partnership and filing fees sec_1_709-2 income_tax regs defines syndication expenses as follows syndication expenses are expenses connected with the issuing and marketing of interests in the partnership examples of syndication expenses are brokerage fees registration fees legal fees of the underwriter or placement agent and the issuer the general_partner or the partnership for securities advice and for advice pertaining to the adequacy of tax disclosures in the prospectus or placement memorandum for securities law purposes accounting fees for preparation of representations to be included in the offering materials and printing costs of the prospectus placement memorandum and other selling and promotional material produce returns for many years in the future and therefore are not deductible id pincite petitioner acknowledges that the expenditures it incurred in launching the new ric's may result in the future benefit of preserving promoting and expanding its investment management business however petitioner contends that this type of future benefit has never been held to require capitalization notwithstanding indopco inc v commissioner supra petitioner argues that there are numerous court decisions which support the principle that the costs of expanding or preserving an existing business are deductible expenses rather than capital expenditures e g ncnb corp v united_states 684_f2d_285 4th cir 505_f2d_1185 10th cir briarcliff candy corp v commissioner 475_f2d_775 2d cir revg tcmemo_1972_ equitable life ins co v commissioner tcmemo_1977_299 in briarcliff candy corp v commissioner tcmemo_1972_ the taxpayer an urban candy manufacturer incurred certain expenses to maintain its dwindling market share by forming a separate franchise division within the company to obtain display contracts with drugstores in suburban locations we held that the expenditures incurred in obtaining these contracts were capital expenditures stating regardless of whether amounts expended by petitioner are designated as promotional expenses advertising expenses or selling_expenses it is apparent that petitioner obtained contracts which provided a channel of marketing distribution which would be a benefit to petitioner in future years the benefits derived from contracts with the drugstore outlets were not merely incidental to income in future years but were instrumental in the production of such income id the court_of_appeals for the second circuit reversed finding that the franchising costs did not enhance or create a separate and distinct additional asset the court held that the costs were incurred in an effort by the taxpayer to maintain its current business profits and customers and were therefore currently deductible briarcliff candy corp v commissioner f 2d pincite the court of appeals' reliance on a separate and distinct asset test was based upon its reading of 403_us_345 which the court_of_appeals stated had brought about a radical shift in emphasis that required expenditures to be capitalized only where the expenditures created or enhanced a separate and distinct asset briarcliff candy corp v commissioner f 2d pincite in reaching its conclusion that the expenses were deductible the court_of_appeals disregarded the resulting future_benefits obtained by the taxpayer the court_of_appeals for the tenth circuit in colorado springs natl bank v united_states supra expanded on briarcliff candy corp v commissioner supra in holding that the costs of establishing credit card operations were deductible by banks since a credit card operation was merely a new method of operating an old business the court_of_appeals reasoned that since the taxpayer did not acquire a separate and distinct asset from the expenditures capitalization was not required in ncnb corp v united_states supra the court_of_appeals for the fourth circuit held that costs incurred in developing bank branches such as expansion plans feasibility studies and regulatory applications were immediately deductible the court cited commissioner v lincoln sav loan association supra in determining that the expenditures were currently deductible because they did not create or enhance separate and identifiable assets ncnb corp v united_states supra pincite although the court recognized that a future benefit is a factor to be considered the language of the decision clearly emphasized the lack of a separate and distinct additional asset in arriving at its conclusion the money spent or obligated for metro studies feasibility studies and applications to the comptroller of the currency it seems to us adds nothing to the value of a bank's assets which can be so definitely ascertained that it must be capitalized certainly no separate and distinct additional asset is created while the benefit of all of these classes of expenses may or may not endure for more than one year that is but one factor to be considered the branch has no existence separate and apart from the parent bank as a branch bank it is not readily salable and has no market_value other than the real_estate which it occupies and the tangible equipment therein id pincite petitioner also relies heavily on a memorandum opinion of this court equitable life ins co v commissioner tcmemo_1977_299 in equitable life ins co v commissioner supra we held that expenses_incurred by an insurance_company in registering certain variable_annuity contracts under the securities act of and registering as a management investment_company pursuant to the provisions of the investment_company act of were deductible in reaching this conclusion we emphasized that the registration expenses were normal usual and customary in the day-to-day operations of the insurance_business we also found that the expenses were not incurred in the acquisition of a capital_asset however we did not analyze nor did we discuss whether the expenses in question produced a significant long-term benefit for the taxpayer the aforementioned cases upon which petitioner relies were decided prior to the supreme court's decision in 503_us_79 in fact the supreme court granted certiorari in indopco inc v commissioner supra pincite n to resolve a perceived conflict among various courts of appeals and specifically cited ncnb corp v united_states supra and briarcliff candy corp v commissioner supra in indopco inc v commissioner u s pincite the supreme court held that investment banking fees and other fees paid_by the taxpayer in connection with a friendly acquisition had to be capitalized because they provided significant long-term benefits to the taxpayer's existing business the taxpayer relying on commissioner v lincoln sav loan association supra argued that these costs did not have to be capitalized because no separate and distinct asset was created the supreme court disagreed stating lincoln savings stands for the simple proposition that a taxpayer's expenditure that serves to create or enhance a separate and distinct asset should be capitalized under sec_263 it by no means follows however that only expenditures that create or enhance separate and distinct assets are to be capitalized under sec_263 in short lincoln savings holds that the creation of a separate and distinct asset well may be a sufficient but not a necessary condition to classification as a capital_expenditure indopco inc v commissioner supra pincite emphasizing the importance of the realization of a significant future benefit in determining whether an expenditure should be capitalized the supreme court upheld the lower courts' findings that the expenditures produced significant future_benefits that required the costs to be capitalizeddollar_figure indopco inc v commissioner supra pincite connecticut mut life ins co v commissioner t c pincite thus whether an expenditure produces a significant future benefit beyond the current taxable_year remains a prominent indeed a predominant characteristic of an expenditure that must be capitalized 17the supreme court found that the lower courts' findings_of_fact were amply supported by the record indopco inc v commissioner u s pincite we recognize that capitalization is not required for every cost that produces any future benefit however we do not agree with petitioner's proposition that the claimed purpose of the expenditures--to protect promote or expand its existing business--is controlling rather than attempting to assign the expenditures to a specific classification such as expansion costs we believe that the more important question is whether the expenditures in issue provide a significant future benefit to petitioner finally petitioner argues that the legislative_history of sec_195 supports its position that the expenditures here do not create the type of future benefit that must be capitalized petitioner contends that congress explicitly recognized the current deductibility of the costs of expanding an existing trade_or_business when it enacted sec_195 to deal with the costs of starting a new trade_or_business sec_195 was enacted by the miscellaneous revenue act of publaw_96_605 94_stat_3522 and was amended by the deficit_reduction_act_of_1984 publaw_98_369 sec a 98_stat_614 sec_195 as originally enacted in defined startup expenditure to mean any amount paid_or_incurred in connection with-- a investigating the creation or acquisition of an active trade_or_business or b creating an active trade_or_business and which if paid_or_incurred in connection with the expansion of an existing trade_or_business in the same field as the trade_or_business referred to in paragraph would be allowable as a deduction for the taxable_year in which paid_or_incurred emphasis added petitioner claims that the legislative_history accompanying the enactment of sec_195 confirms that congress explicitly recognized that business expansion costs are currently deductible in the case of an existing business eligible startup expenditures do not include deductible ordinary and necessary business_expenses paid_or_incurred in connection with an expansion of the business as under present law these expenses will continue to be currently deductible h rept pincite 1980_2_cb_709 emphasis added sec_195 as amended defines startup expenditure to mean any amount-- a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in subparagraph a would be allowable as a deduction for the taxable_year in which paid_or_incurred petitioner interprets this language to mean that congress expected and directed that all expansion costs for an existing trade_or_business are currently deductible we do not agree with petitioner's reading of this legislative_history congress was simply recognizing that if an expenditure was currently deductible sec_195 did not change the characterization of the expenditure if it was paid_or_incurred in connection with the expansion of an existing business thus congress was distinguishing these expenditures from those paid_or_incurred in the creation or acquisition of a new trade_or_business to which sec_195 did apply h rept supra pincite c b pincite the determination of whether there is an expansion of an existing trade_or_business or a creation or acquisition of a new trade_or_business is to be based on the facts and circumstances of each case as under present law in ncnb corp v united_states f 2d pincite the court found the enactment of sec_195 was another indication that the expenditures in question were current expenses rather than capital costs relying on the definition of investigatory costs contained in the house report accompanying sec_195 the court_of_appeals for the fourth circuit determined congress is thus under the impression that expenditures_for market studies and feasibility studies as at issue here are fully deductible if incurred by an existing business undergoing expansion an interpretation by us to the contrary would render sec_195 meaningless for it would obliterate the reference point in the statute-- the expansion of an existing trade_or_business ncnb corp v united_states supra pincite although the court found that the investigatory expenditures in question in that case did not require capitalization we find that neither that holding nor the statutory language of sec_195 requires that every expenditure incurred in any business expansion is to be currently deductible under petitioner's reasoning any expenditure incurred in the expansion of an existing business would be deductible obviously this is not a proper interpretation of the law sec_195 allows taxpayers to amortize startup expenses only when such expenses if paid_or_incurred in connection with the 19as an example of expenditures which would be allowable deductions for an existing business the house report that accompanied sec_195 explained under the provision eligible expenses consist of investigatory costs incurred in reviewing a prospective business prior to reaching a final_decision to acquire or to enter that business these costs include expenses_incurred for the analysis or survey of potential markets products labor supply transportation facilities etc h rept pincite 1980_2_cb_709 operation of an existing active trade_or_business would be allowable as a deduction for the taxable_year in which paid_or_incurred sec_195 sec_195 did not create a new class of deductible expenditures_for existing businesses rather in order to qualify under sec_195 an expenditure must be one that would have been allowable as a deduction by an existing trade_or_business when it was paid_or_incurred see duecaster v commissioner tcmemo_1990_518 nothing in the statute or the legislative_history suggests that sec_195 was intended to create a deduction by way of amortization in respect of an item which would not in any event have been deductible under prior_law dollar_figure 20as judge murnaghan who wrote the panel opinion in ncnb corp v united_states supra pincite stated in his dissent to the en_banc majority opinion it requires a giant and unjustified leap to derive from the justification set out in the legislative_history any support for the proposition that all investigatory costs are automatically deductible irrespective of length of life eligible expenses under sec_195 include investigatory costs incurred in reviewing a prospective business prior to reaching a final_decision to acquire or to enter that business s rep no supra pincite but that is only one of the qualifications in addition to qualify as an eligible expense an expenditure must be one which would be allowable as a deduction for the taxable_year in which it is paid_or_incurred if it were paid_or_incurred in connection with the expansion of an existing trade_or_business id thus the legislative_history does not purport to say that all investigatory costs are deductible to continued we have found that petitioner contemplated and received significant long-term benefits as a result of the expenditures it incurred in the creation of ric's during the years in issue the future_benefits derived from these ric's were not merely incidental accordingly we hold that these expenditures do not qualify for deduction as ordinary and necessary business_expenses under sec_162 amortization having concluded that the amounts expended by petitioner were in the nature of capital expenditures we must decide whether petitioner is entitled to a deduction for the amortization of such costs sec_167 allows taxpayers to take a depreciation deduction for property used in a trade_or_business sec_167 is not limited in its application to tangible_property but is also applicable to intangibles sec_1 a - income_tax reg provides if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the continued the contrary it explicitly limits its application solely to those investigatory costs which are deductible in nature the implication is inescapable that there are other investigatory costs which are not deductible ie are to be capitalized consequently we are brought straight back to the question we started with in the case of each expenditure was it deductible or capitalizable length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of a depreciation allowance examples are patents and copyrights an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life the standard for deciding whether an intangible is depreciable under sec_167 was enunciated in 507_us_546 as follows a taxpayer must prove with reasonable accuracy that an asset used_in_the_trade_or_business or held_for_the_production_of_income has a value that wastes over an ascertainable period of time the availability of a depreciation deduction is primarily a question of fact id pincite on which the taxpayer bears the burden_of_proof id pincite petitioner contends in the alternative that the expenditures it incurred in launching the ric's should be amortized over an average useful_life of years petitioner argues that the recovery_period of years is determined by the average life of initial investments in a new ric and is similar to the recovery_of bank acquisition expenditures allocable to the deposits in the acquired bank over the period in which these deposits can be shown to decline in value to the acquirer see 91_tc_463 affd 919_f2d_1492 11th cir petitioner conducted studies to determine the useful_life of a new ric based solely on the estimated duration of the initial investments in a new ric from customers who invested during the first months of the existence of the ric petitioner argues that the reason a 6-month time period was selected for this study is that during the taxable years in issue current performance information about a new mutual_fund was not available for the first months after a new ric's introduction thus petitioner posits any investors who decided to invest in a new mutual_fund during the first months after its introduction would necessarily have based their decision on factors other than current performance in petitioner's view these are the only investors that conceivably could be attributed to the actions undertaken by petitioner during the period prior to the launch date of a new ric petitioner provides no support for its assumption that the benefits of the expenditures it incurred were limited solely to initial investorsdollar_figure in fact we have found that the benefits received from the ric launching costs were significant and long lasting and certainly not limited to initial investments 21petitioner submitted the expert report of fred c lindgren an actuary with coopers lybrand l l p although mr lindgren's report set forth in great detail the methodology and statistics used to determine the average useful_life of these initial investments he relied upon petitioner's request to focus on investments made in the first months rather than his own independent analysis accordingly we find no reason to limit the analysis of a new ric's useful_life to the duration of investments invested in the first months of a ric's existence furthermore the evidence fails to reveal any basis for determining an alternate useful_life therefore we find that petitioner has failed to meet its burden of establishing a limited life for the future_benefits obtained from the expenditures it incurred during the years in issue decision will be entered under rule
